 Case 5:19-cv-01398-JAK-SHK Document 93 Filed 06/01/20 Page 1 of 1 Page ID #:540

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                     CIVIL MINUTES – GENERAL

 Case No.    LA CV19-01398 JAK (SHKx)                                        Date    June 1, 2020
 Title       Adam Emmanuel Garcia v. Kenneth Willow, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Cheryl Wynn                                             Not Reported
                  Deputy Clerk                                    Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    Not Present                                            Not Present


 Proceedings:           (IN CHAMBERS) ORDER DISMISSING DEFENDANTS FOR LACK OF
                        PROSECUTION (DKT. 92) JS-6

On May 15, 2020, an order issued directing Adam Emmanuel Garcia (“Plaintiff”) to file any amended
complaint on or before May 28, 2020. Dkt. 92 at 2. Plaintiff was advised that a failure to do so would
result in the dismissal of the action. Id. Plaintiff has not made any filing in response to the May 15
Order. Accordingly, this action is DISMISSED for lack of prosecution and failure to comply with a court
order.


IT IS SO ORDERED.




                                                                                              :

                                                          Initials of Preparer      cw




                                                                                                  Page 1 of 1
